UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7055


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TROY DEMETRIUS WRIGHT,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Margaret B. Seymour, Senior District Judge. (5:11-cr-00795-MBS-1; 5:14-
cv-02672-MBS)


Submitted: August 27, 2019                                  Decided: September 13, 2019


Before GREGORY, Chief Judge, and MOTZ and KEENAN, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Troy Demetrius Wright, Appellant Pro Se. Robert Frank Daley, Jr., Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Troy Demetrius Wright seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). “Ordinarily, a district court order is not final until it has resolved all claims

as to all parties.” Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation

marks omitted).

       Our review of the record reveals that the district court did not adjudicate all of the

claims raised in Wright’s § 2255 motion. Id. at 696-97. Specifically, the court failed to

address Wright’s claim that, under Johnson v. United States, 135 S. Ct. 2551 (2015), his

prior South Carolina third degree burglary convictions are no longer predicates under the

Armed Career Criminal Act, 18 U.S.C. § 924(e) (2012). Accordingly, the order Wright

seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

We therefore dismiss the appeal for lack of jurisdiction and remand to the district court for

consideration of the unresolved claim. Porter, 803 F.3d at 699. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                             DISMISSED AND REMANDED




                                               2